

NET PERCEPTIONS, INC.
1999 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT


 
STOCK OPTION AGREEMENT (the “Agreement”) made as of this «numberdate» day of
«month», «year», by and between Net Perceptions, Inc., a Delaware corporation,
having its principal office at One Landmark Square, 22nd Floor, Stamford,
Connecticut 06901 (the “Company”), and «FirstName»«LastName», an individual
residing in «citystate» (the “Optionee”). Capitalized terms not defined herein
shall have the meanings ascribed to them in the Net Perceptions, Inc. 1999
Equity Incentive Plan.


WHEREAS, the Company has heretofore adopted the Net Perceptions, Inc. 1999
Equity Incentive Plan (the “Plan”) for the benefit of Employees, Consultants,
and Outside Directors of the Company, which Plan has been approved by the
Company’s stockholders; and


WHEREAS, the Optionee is a valued and trusted [Employee/Outside Director of /
Consultant to] the Company and the Company believes it to be in the best
interests of the Company to secure the future services of the Optionee by
providing the Optionee with an inducement to remain an [Employee/Outside
Director of / Consultant to] the Company through the grant of an option to
acquire an ownership interest in the Company.


NOW, THEREFORE, the parties agree as follows:


1.     Option Grant. Subject to the provisions hereinafter set forth and the
terms and conditions of the Plan, the Company hereby grants to the Optionee, as
of «grantdate» (the “Grant Date”), the right, privilege and option (the
“Option”) to purchase all or any part of an aggregate of «amountofoptions»
shares (the “Shares”) of common stock of the Company, $0.0001 par value per
share (the “Common Stock”), such number being subject to adjustment as provided
in the Plan. To the extent applicable, this Option is intended to qualify as an
“incentive stock option” (“ISO”) within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), to the extent permitted
under Section 422 of the Code.


2.      Exercise Price. Subject to adjustment as provided in the Plan, the
purchase price per Share of Common Stock as to which this Option is exercised
(the “Exercise Price”) shall be $«shareprice», the Fair Market Value of such
Shares on the Grant Date.


3.     Exercise of Option. The term of the Option shall be for a period of ten
(10) years from the Grant Date and shall expire without further action being
taken at 5:00 p.m., «expirationdate», subject to earlier termination as provided
in Section 5 hereof (the “Expiration Date”). The Option may be exercised at any
time, or from time to time, prior to the Expiration Date (or such additional
period as may be permitted under the Plan) as to any part or all of the Shares
covered by the Option, pursuant to the vesting schedule contained in Section 4.1
hereof.


4.     Vesting and Lockup Release Schedule. 


4.1     Vesting Date. The Shares into which this Option is exercisable shall
vest in accordance with the following schedule as determined by the Committee:




--------------------------------------------------------------------------------







 
Vesting Date
 
Number of
ISOs
 
Number of
Non-Qualified
 
Total Number
of Shares
             
<<Insert Date>>
 
«Total_ISOs»
 
«Total_NSOs»
 
«amountofoptions»



4.2     Shares that are vested pursuant to the schedule set forth in Section 4.1
hereof are “Vested Shares.”


5.     Termination.


5.1     Termination for Any Reason Except Death, Disability or Cause. If
Optionee is Terminated for any reason (including if the Optionee voluntarily
terminates [employment by/services for] the Company) except Optionee’s death,
Disability or Cause, then this Option, to the extent (and only to the extent)
that it is vested in accordance with the schedule set forth in Section 4.1
hereof on the Termination Date, may be exercised by Optionee no later than three
(3) months after the Termination Date, (or such longer time period not exceeding
five (5) years as may be determined by the Committee, with any exercise beyond
three (3) months after the Termination Date deemed to be a NSO), but in any
event no later than the Expiration Date.


5.2     Termination Because of Death or Disability. If Optionee is Terminated
because of death or Disability of Optionee, then this Option, to the extent that
it is vested in accordance with the schedule set forth in Section 4.1 hereof on
the Termination Date, may be exercised by Optionee (or Optionee’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (or such longer time period not exceeding five (5) years as
may be determined by the Committee, with any such exercise beyond twelve (12)
months after the Termination Date when the Termination is for Participant’s
death or Disability, deemed to be a NSO), but in any event no later than the
Expiration Date. Any exercise after three months after the Termination Date when
the Termination is for any reason other than Optionee’s disability, within the
meaning of Section 22(e)(3) of the Code, shall be deemed to be the exercise of a
nonqualified stock option.


5.3     Termination for Cause. If an Optionee is terminated for Cause, neither
the Optionee, the Optionee’s estate nor such other person who may then hold the
Option shall be entitled to exercise any Option with respect to any Shares
whatsoever, after termination of service, whether or not after termination of
service the Optionee may receive payment from the Company or Subsidiary for
vacation pay, for services rendered prior to termination, for services rendered
for the day on which termination occurs, for salary in lieu of notice, or for
any other benefits. In making such determination, the Committee shall give the
Optionee an opportunity to present to the Committee evidence on his behalf. For
the purpose of this paragraph, termination of service shall be deemed to occur
on the date when the Company dispatches notice or advice to the Optionee that
Optionee’s service is terminated.


For purposes of this Agreement, Termination for Cause means that the Company has
cause to terminate an Optionee’s employment or service under any existing
employment, consulting or any other agreement between the Optionee and the
Company or, if such an agreement does not exist, upon finding that (i) the
Optionee has ceased to perform his duties (other than as a result of his
incapacity due to physical or mental illness or injury), which constitutes an
intentional or extended neglect of his/her duties, (ii) the Optionee has engaged
or is about to engage in conduct materially injurious to the Company or (iii)
the Optionee has been convicted of a felony.



2

--------------------------------------------------------------------------------





For purposes of this Agreement, “Disability” or “Disabled” means a disability,
whether temporary or permanent, partial or total, as determined in good faith by
the Committee.


For purposes of this Agreement, “Termination” or “Terminated” means, for
purposes of this Plan with respect to a Participant, that the Participant has
for any reason ceased to provide services as an Employee, Director, or
Consultant to the Company or a Subsidiary of the Company. An Employee will not
be deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Committee,
provided, that such leave is for a period of not more than 90 days, unless
re-employment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to Employees in writing. In
the case of any Employee on an approved leave of absence, the Committee may make
such provisions respecting suspension of vesting of the Award while on leave
from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the option agreement. The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”).


5.4     No Obligation to Employ. Nothing in the Plan or this Agreement shall
confer on Optionee any right to continue in the employ of, or other relationship
with, the Company, a Subsidiary or an Affiliate, or limit in any way the right
of the Company or any Affiliate or Subsidiary of the Company to terminate
Optionee’s employment or other relationship at any time, with or without Cause.
This Agreement does not constitute an employment or other service contract. This
Agreement does not guarantee employment or other service for the length of time
of the vesting schedule or for any portion thereof as set forth herein.


6.     Manner of Exercise.


6.1     Stock Option Exercise Procedures. To exercise this Option, Optionee (or
in the case of exercise after Optionee’s death, Optionee’s executor,
administrator, heir or legatee, as the case may be) must follow such exercise
procedures as may be established by the Committee from time to time in its sole
discretion. Such procedures may include requiring that the Optionee provide
certain information including, inter alia, Optionee’s election to exercise this
Option, the number of Shares being purchased, any restrictions imposed on the
Shares and any representations, warranties and agreements regarding Optionee’s
investment intent and access to information as may be required by the Company to
comply with applicable securities laws. If someone other than Optionee exercises
this Option, then such person may be required to submit documentation reasonably
acceptable to the Company that such person has the right to exercise this
Option.


6.2     Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.


6.3     Payment. An exercise of this Option shall be accompanied by full payment
of the aggregate Exercise Price for the Shares being purchased (a) in cash (by
check), or (b) provided that a public market for the Company’s stock exists: (1)
through a “same day sale” commitment from Optionee and a broker-dealer that is a
member of the National Association of Securities Dealers (an “NASD Dealer”)
whereby Optionee irrevocably elects to exercise this Option and to sell a
portion of the Shares so purchased to pay for the aggregate Exercise Price and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the aggregate Exercise Price directly to the Company; or (2) through a
“margin” commitment from Optionee and an NASD Dealer whereby Optionee
irrevocably elects to exercise this Option and to pledge the Shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the aggregate Exercise Price, and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the aggregate
Exercise Price directly to the Company. Notwithstanding the foregoing, the Board
of Directors or the Committee, in their sole discretion, may allow for the full
payment of the aggregate Exercise Price for the Shares being purchased to be
made by any other method which is in accordance with the provisions of the Plan.



3

--------------------------------------------------------------------------------





6.4     Tax Withholding. Prior to the issuance of the Shares upon exercise of
this Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Company. If the Committee permits, Optionee may
provide for payment of withholding taxes upon exercise of this Option by
requesting that the Company retain Shares with a Fair Market Value equal to the
minimum amount of taxes required to be withheld determined on the date that the
amount of tax to be withheld is to be determined. In such case, the Company
shall issue the net number of Shares to the Optionee by deducting the Shares
retained from the Shares issuable upon exercise.


6.5     Issuance of Shares. Provided that both the exercise procedures
established by the Committee and payment are in manner, form and substance
satisfactory to the Company, and upon the Company’s request to counsel for the
Company, the Company shall issue the Shares registered in the name of Optionee,
Optionee’s authorized assignee, or Optionee’s legal representative, and shall
deliver certificates representing the Shares with the appropriate legends
affixed thereto.


7.    Notice of Disqualifying Disposition of ISO Shares. To the extent this
Option is an ISO, if Optionee sells or otherwise disposes of any of the Shares
acquired pursuant to the ISO on or before the later of (a) the date two (2)
years after the Grant Date, and (b) the date one (1) year after transfer of such
Shares to Optionee upon exercise of this Option, then Optionee shall immediately
notify the Company in writing of such disposition.


8.    Compliance With Laws and Regulations. The exercise of this Option and the
issuance and transfer of Shares to the Optionee shall be subject to compliance
by the Company and Optionee with (i) all applicable requirements of federal and
state securities laws, (ii) all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed and (iii) any applicable policy
of the Company regarding the trading of securities of the Company, each at the
time of such issuance and transfer. Optionee understands that the Company is
under no obligation to register or qualify the Shares with the Securities and
Exchange Commission, any state securities commission or any stock exchange or
market to effect such compliance.


9.    Nontransferability of Option. This Option may not be transferred in any
manner other than transfers by will or by the laws of descent and distribution
or to members of the Optionee’s immediate family, to trusts solely for the
benefit of such immediate family members and to partnerships or limited
liability companies in which such family members and/or trusts are the only
partners or members, as the case may be. For this purpose, “immediate family”
means the Optionee’s spouse, parents, children, stepchildren, grandchildren and
legal dependants. Any transfer of Options made under this provision will not be
effective until notice of such transfer is delivered to the Company. The terms
of this Option shall be binding upon the executors, administrators, successors
and assigns of Optionee.


10.    Privileges of Stock Ownership. Optionee shall not have any of the rights
of a stockholder with respect to any Shares until the Shares are issued to
Optionee.


11.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and Optionee.



4

--------------------------------------------------------------------------------





12.    Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan and any exercise procedures as may be established by the
Committee constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter.


13.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Optionee shall be in writing and
addressed to Optionee at the address indicated above or to such other address as
such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.


14.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement shall be binding upon Optionee and
Optionee’s heirs, executors, administrators, legal representatives, successors
and assigns.


15.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such state, other than conflict of laws
principles thereof directing the application of any law other than that of
Delaware.


16.    Acceptance. Optionee hereby acknowledges receipt of a copy of the Plan
and this Agreement. Optionee has read and understands the terms and provisions
of the Plan, and accepts this Option subject to all the terms and conditions of
the Plan and this Agreement. This Option is subject to, and the Company and the
Optionee agree to be bound by, all of the terms and conditions of the Plan under
which this Option was granted, as the same shall have been amended, restated or
otherwise modified from time to time in accordance with the terms thereof.
Pursuant to said Plan, the Board of Directors of the Company, or the Committee
is vested with final authority to interpret and construe the Plan and this
Option, and its present form is available for inspection during the business
hours by the Optionee or other persons entitled to exercise this Option at the
Company’s principal office. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Company has advised Optionee to consult a tax advisor prior to such exercise
or disposition.


17.    Covenants of the Optionee


The Optionee agrees (and for any heir, executor, administrator, legal
representative, successor, or assignee hereby agrees), as a condition upon
exercise of the Option granted hereunder:


(a)     Upon the request of the Committee, to execute and deliver a certificate,
in form satisfactory to the Committee, certifying that the Shares being acquired
upon exercise of the Option are for such person’s own account for investment
only and not with any view to or present intention to resell or distribute the
same. The Optionee hereby agrees that the Company shall have no obligation to
deliver the Shares issuable upon exercise of the Option unless and until such
certificate shall be executed and delivered to the Company by the Optionee or
any successor.


(b)     Upon the request of the Committee, to execute and deliver a certificate,
in form satisfactory to the Committee, certifying that any subsequent resale or
distribution of the Shares by the Optionee shall be made only pursuant to either
(i) a Registration Statement on an appropriate form under the Securities Act of
1933, as amended (the “Securities Act”), which Registration Statement has become
effective and is current with regard to the Shares being sold, or (ii) a
specific exemption from the registration requirements of the Securities Act, but
in claiming such exemption the Optionee shall, prior to any offer of sale or
sale of such Shares, obtain a prior favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, as to the
application of such exemption thereto. The foregoing restriction contained in
this subparagraph (b) shall not apply to (i) issuances by the Company so long as
the Shares being issued are registered under the Securities Act and a prospectus
in respect thereof is current, or (ii) re-offerings of Shares by Affiliates of
the Company (as defined in Rule 405 or any successor rule or regulation
promulgated under the Securities Act) if the Shares being re-offered are
registered under the Securities Act and a prospectus in respect thereof is
current.

5

--------------------------------------------------------------------------------







(c)     That certificates evidencing Shares purchased upon exercise of the
Option shall bear a legend, in form satisfactory to counsel for the Company,
manifesting the investment intent and resale restrictions of the Optionee
described in this Section.


(d)     That upon exercise of the Option granted hereby, or upon sale of the
Shares purchased upon exercise of the Option, as the case may be, the Company
shall have the right to require the Optionee to remit to the Company, or in lieu
thereof, the Company may deduct, an amount of shares or cash sufficient to
satisfy federal, state or local withholding tax requirements, if any, prior to
the delivery of any certificate for such Shares or thereafter, as appropriate.


18.   Obligations of the Company


18.1     Upon the exercise of this Option in whole or in part, the Company shall
cause the purchased Shares to be issued only when it shall have received the
full payment of the aggregate Exercise Price in accordance with the terms of
this Agreement.


18.2     The Company shall cause certificates for the Shares as to which the
Option shall have been exercised to be registered in the name of the person or
persons exercising the Option, which certificates shall be delivered by the
Company to the Optionee only against payment of the full Exercise Price in
accordance with the terms of this Agreement for the portion of the Option
exercised.


18.3      In the event that the Optionee shall exercise this Option with respect
to less than all of the Shares of Common Stock that may be purchased under the
terms hereof, the Company shall issue to the Optionee a new Option, duly
executed by the Company and the Optionee, in form and substance identical to
this Option, for the balance of Shares of Common Stock then issuable pursuant to
the terms of this Option.


18.4     Notwithstanding anything to the contrary contained herein, neither the
Company nor its transfer agent shall be required to issue any fraction of a
Share of Common Stock in connection with the exercise of this Option, and the
Company shall, upon exercise of this Option in whole or in part, issue the
largest number of whole Shares of Common Stock to which this Option is entitled
upon such full or partial exercise and shall return to the Optionee the amount
of the aggregate Exercise Price paid by the Optionee in respect of any
fractional Share.


18.5     The Company may endorse such legend or legends upon the certificates
for Shares issued to the Optionee pursuant to the Plan and may issue such “stop
transfer” instructions to its transfer agent in respect of such Shares as, in
its discretion, it determines to be necessary or
appropriate to: (i) prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act; (ii) implement the provisions
of the Plan and any agreement between the Company and the Optionee with respect
to such Shares; or (iii) permit the Company to determine the occurrence of a
disqualifying disposition, as described in Section 421(b) of the Code, of Shares
transferred upon exercise of an incentive stock option granted pursuant to this
Agreement and under the Plan.

6

--------------------------------------------------------------------------------







18.6     The Company shall pay all issue or transfer taxes with respect to the
issuance or transfer of Shares to the Optionee, as well as all fees and expenses
necessarily incurred by the Company in connection with such issuance or
transfer, except fees and expenses which may be necessitated by the filing or
amending of a Registration Statement under the Securities Act, which fees and
expenses shall be borne by the Optionee, unless such Registration Statement
under the Securities Act has been filed by the Company for its own corporate
purposes (and the Company so states) in which event the Optionee shall bear only
such fees and expenses as are attributable solely to the inclusion of the Shares
he or she receives in the Registration Statement.


18.7     All Shares issued following exercise of the Option and the payment of
the Exercise Price in accordance with the terms of this Agreement therefore
shall be fully paid and non-assessable to the extent permitted by law.


19.     Miscellaneous


19.1     If the Optionee loses this Agreement representing the Option granted
hereunder, or if this Agreement is stolen or destroyed, the Company shall,
subject to such reasonable terms as to indemnity as the Committee, in its sole
discretion shall require, enter into a new option agreement pursuant to which
the Company shall issue a new Option, in form and substance identical to this
Option, and in substitution for, the Option so lost, stolen or destroyed, and in
the event this Agreement representing the Option shall be mutilated, the Company
shall, upon the surrender hereof, enter into a new option agreement pursuant to
which the Company shall issue a new Option, in form and substance identical to
this Option, and in substitution for, the Option so mutilated.


   19.2     This Agreement cannot be amended, supplemented or changed, and no
provision hereof can be waived, except by a written instrument making specific
reference to this Agreement and signed by the party against whom enforcement of
any such amendment, supplement, modification or waiver is sought. A waiver of
any right derived hereunder by the Optionee shall not be deemed a waiver of any
other right derived hereunder.
 
19.3     This Agreement may be executed in any number of counterparts, but all
counterparts will together constitute but one agreement.


19.4     In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the terms and conditions of the Plan shall govern.


19.5     Any dispute regarding the interpretation of this Agreement shall be
submitted by Optionee or the Company to the Committee for review. The resolution
of such a dispute by the Committee shall be final and binding on the Company and
Optionee.







7

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Grant Date.
 

        NET PERCEPTIONS, INC.  
   
   
    By:       Name:  
Title:
         




  OPTIONEE:              «FirstName»«LastName»                 

 


8

--------------------------------------------------------------------------------

